 

 

 
  

 

 
 

 

 

NO Us. ETRICT COURT
IN THE UNITED STATES DISTRICT COURT RTL Ka a > TRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS Ak
DALLAS DIVISION
c 26 dui
UNITED STATES OF AMERICA § oo.
§ CLERK, U.S. DISTRICT ¢
§ By
v. § NO. 3:17-CR-248-K Deputy
§ —
NICHOLAS SINGELTON §
Defendant §

REPORT & RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
AND DEFENDANT’S WAIVER OF RIGHT TO OBJECT

Defendant NICHOLAS SINGELTON is charged in a petition with a violation of the terms
of his supervised release. On this date, the United States magistrate judge conducted a
revocation hearing. Defendant appeared in person and represented by counsel.

Based on Defendant’s plea of true to the allegations in the petition and the evidence and
arguments offered at the hearing, the magistrate judge recommends the United States District
Judge: v.

an Defendant violated the terms of his supervised release;
evoke Defendant’s supervised release;

impose a sentence of dditional term of imprisonment of a months with
a ead term of 6b months of supervised release to follow; and

 

 

 

Vhs a a CQu\e—

O
~ ESE CRN \)
Date REBECCA RUTHPRFORD

UNITED STATES Me CISTRATE JUDGE

In open court, the magistrate judge informed Defendant that any recommendation of
revocation of supervised release, and the imposition of any sentence, is subject to the approval of
the United States District Judge, and that Defendant may object to the magistrate judge’s

recommendation before any additional sentence is imposed.
}

I, Defendant NICHOLAS SINGELTON, hereby

QO waive my right to object to the report and recommendation of the magistrate judge.
(do NOT waive my right to object to the report and recommendation of the magistrate

judge. 2
Date ’ ie
Consented to by United States

As US. ee -

 

 

 
